                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         KEITH M. HOPKINS,
                                   4                                                         Case No. 18-cv-07190-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER GRANTING PLAINTIFF’S
                                                 v.                                          MOTION FOR LEAVE TO FILE
                                   6                                                         AMENDED COMPLAINT
                                         G. AHERN, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9          This pro se civil rights action was reassigned from a magistrate judge to the undersigned

                                  10   judge after Plaintiff chose to decline magistrate judge jurisdiction in this matter. Dkts. 4-6.

                                  11   Plaintiff has filed a motion for leave to proceed in forma pauperis, which will be granted in a

                                  12   separate Order. Dkt. 2.
Northern District of California
 United States District Court




                                  13          After this case was reassigned to the undersigned, Plaintiff filed a letter in which he

                                  14   requests a copy of his complaint “so [he] could, not only have one for [his] records, but . . . also

                                  15   amend [his] complaint. Dkt. 7 at 1. The Court GRANTS his request for a copy of his complaint,

                                  16   and construes the remaining request as a motion for leave to file an amended complaint.

                                  17          A plaintiff may amend his complaint once as a matter of course at any time before a

                                  18   responsive pleading is served. See Fed. R. Civ. P. 15(a). Where a plaintiff seeks to amend after a

                                  19   responsive pleading has already been served, however, the decision whether to grant leave to

                                  20   amend is committed to the sound discretion of the trial court. Waits v. Weller, 653 F.2d 1288,

                                  21   1290 (9th Cir. 1981). Federal Rule of Civil Procedure 15(a) is to be applied liberally in favor of

                                  22   amendments and, in general, leave shall be freely given when justice so requires. Janicki Logging

                                  23   Co. v. Mateer, 42 F.3d 561, 566 (9th Cir. 1994).

                                  24          The Court notes that the defendants in this action have not been served at this time. Thus,

                                  25   Plaintiff may as a matter of course amend his complaint because a responsive pleading has not yet

                                  26   been served. See Fed. R. Civ. P. 15(a).

                                  27          Accordingly, Plaintiff’s motion for leave to file an amended complaint is GRANTED.

                                  28   Dkt. 7. At this time, the complaint, dkt. 1, is no longer the operative complaint in this action.
                                   1          No later than twenty-eight (28) days from the date of this Order, Plaintiff shall file his

                                   2   amended complaint.

                                   3          Plaintiff must use the attached civil rights form, write the case number for this action—

                                   4   Case No. C 18-7190 YGR (PR)—on the form, clearly label the complaint “Amended Complaint,”

                                   5   and complete all sections of the form. Because the amended complaint completely replaces the

                                   6   original complaint, Plaintiff must include in it all the claims he wishes to present. See Ferdik v.

                                   7   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S. 915 (1992). He may not

                                   8   incorporate material from the original complaint by reference. If Plaintiff wishes to attach any

                                   9   additional pages to the civil rights form, he shall maintain the same format as the form. Plaintiff’s

                                  10   amended complaint shall not exceed forty (40) pages in length.

                                  11          It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court informed

                                  12   of any change of address and must comply with the Court’s orders in a timely fashion. Pursuant to
Northern District of California
 United States District Court




                                  13   Northern District Local Rule 3-11, a party proceeding pro se whose address changes while an

                                  14   action is pending must file a notice of change of address promptly specifying the new address. See

                                  15   L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail directed to the

                                  16   pro se party by the Court has been returned to the Court as not deliverable, and (2) the Court fails

                                  17   to receive within sixty days of this return a written communication from the pro se party

                                  18   indicating a current address. See L.R. 3-11(b).

                                  19          The Clerk of the Court shall send Plaintiff a copy of his complaint (dkt. 1) and a blank civil

                                  20   rights form along with a copy of this Order.

                                  21          This Order terminates Docket No. 7.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 12, 2019

                                  24                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                         2
